OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order dated May 21, 1984, insofar as it dismissed the complaint as to plaintiff Mataxes, affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (101 AD2d 850).
Appeal from the order dated August 22, 1984 dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.